DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered. Upon entering amendment, claims 21-22, 24-39 have been amended, claim 40 has been canceled and new claim 41 has been added. As a result of the amendment, the previous rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jackie  Schwartz on 3/7/2022.
The abstract has been amended to be a single paragraph as follows: 
Abstract
In a first aspect of the current invention, a receiver circuit for a wireless power transmission link is proposed, wherein while maintaining substantially resonant coupling condition (resonance frequency of the transmitter unit is substantially equal to the resonance frequency of the receiver unit) the coupling is electronically controlled and optimized such that maximal critical . 

Allowable Subject Matter
Claims 21-39, 41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Tanaka (2016/0049800) and Bae (2013/0214611).
With respect to independent claim 21, the prior art of record, taken alone or in combination, does not teach the limitations “ detecting at least one of: a) a coupling condition of said first resonant circuit coupled with at least one second resonant circuit; b) a voltage exceeding a desired target level across at said at least one load; and c) a current exceeding a desired target level in said at least one load; switching said first resonant circuit between said first- and second modes upon a first detection of at least one of a), b) or c), when said first resonant circuit is coupled to said at least one load; decoupling said first resonant circuit from said at least one load upon a second detection of the at least one of a), b) or c). The aforementioned limitations in combination with the rest of the limitations in claim 21 renders the claim non-obvious over the prior art of record.
	With respect to independent claim 30, the prior art of record, taken alone or in combination, does not teach the limitations “ a detector for detecting at least one of: a) a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836